Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18, January 04, 2021, are examined on the merits.
Applicant’s interview summary, December 21, 2021, is acknowledged.
RESPONSE TO ARGUMENTS
On pages 9-11 of the response filed January 04, 2022, Applicant’s argument by claim amendment has overcome the 35 USC 103 rejection directed to claims 1-18.  The new limitation has been addressed by the citation of Levine et al. (Levine hereafter, US 6,233,566 B1) as necessitated by claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreier et al. (Schreier hereafter, CA 2286151 A1) in view of Van Vooren et al. (Vooren hereafter, US 2009/0327154 A1) and Levine et al. (Levine hereafter, US 6,233,566 B1).
Claim 1 Schreier discloses a system for processing backing records for resource requests, the system comprising:



a backing data store comprising a plurality of backing records, wherein each backing record of the plurality of backing records represents collateral for at least one resource request, and the plurality of backing records are indexed based on at least one of ownership, type, value, performance, resource request, or institute (page 7, lines 11-27, e.g. collateral database);
a backing manager running on one or more processors, wherein the backing manager is configured to:
retrieve a new resource chronicle from the resource chronicle data store, wherein the new resource chronicle is associated with a new resource request from a requestor (page 15, lines 24-36, e.g. If a request of an acceptability check is issuing a report request, the system will retrieve the appropriate acceptability table and all the positions in the associated account . The account will be valued as previously described, and totals for all values under consideration in a table are filled with the collateral contribution values in the accounts for each limit category);
retrieve a first backing record from the backing data store, wherein the first backing record represents first collateral for the new resource request (page 16, lines 5-6, e.g. system retrieves the minimum call amount for the collateral);
determine a backing value of the first collateral (page 13, lines 10-13, e.g. The system then determines available collateral by taking the values of all conffirmed positions and subtracting the values of all unconfirmed deliver messages, including the pending message that initiated the valuation request);
determine an amount of the backing value that is associated with at least one other resource request (page 13, lines 10-13, e.g. The system then determines available collateral by taking the values of 
request from the backing value of the first collateral compare the available backing value to the resource value of the new resource request (page 16, lines 10-15, if the result is negative, then a shortfall warning is issued); and
generate an approval of the new resource request if the available backing value is greater than or equal to the resource value of the new resource request (page 3, 22-27, e.g. validates that the collateral in an account satisfies requirements based on acceptability rules; determines if the movement creates a shortfall; and provides approval or rejection processes to manage the transaction message through the acceptance and settlement cycle).

However, Schreier does not explicitly disclose the collateral database being indexed. 
Vooren discloses it should be appreciated that a transaction recorder 38 is provided for recording the actions taken by the collateral management system. These records are then indexed so as to enable users to analyze the transaction data to determine whether the collateral management system 12 is efficiently allocated collateral. For example, using the historical data stored in the transaction recorder 38, the system may generate information tables that present information about items that are over-collateralized, how long they have been over-collateralized, and by how much they have been over-collateralized. This information apprises management as to whether the bank's collateral is being used efficiently (page 5, [0051]).  
One of ordinary skill in the art at the time of the claimed invention would have been motivated by Vooren to improve the method of Schreier to determine whether the collateral management system 12 is efficiently allocated collateral.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Schreier with the indexing of Vooren to determine whether the collateral management system 12 is efficiently allocated collateral.

Levine discloses determine an ownership percentage indicates an amount of the first collateral is owned by the requestor (column 1, lines 56-67, e.g.  A consumer who owns a home valued at $100,000, and has a first mortgage on that home for 80% of the value (i.e., $80,000), would have $20,000 in equity); determine an available backing value of the first collateral, wherein the available backing value of the first collateral is determined by adjusting the backing value of the first collateral based on the amount of the first collateral owned by the requestor the amount of the backing value that is associated with the at least one other resource request (column 1, lines 56-67, e.g. the consumer may be able to obtain a loan for the $20,000 equity in their home, and borrow against an additional 25% of the value of the home (i.e., another $25,000) for a total loan of $45,000).  It is noted that the disclosure “$20,000 equity in their home” and “against an additional 25% of the value of the home” has been interpreted as “available backing value of the first collateral.”
Levine discloses a need in the prior art by providing a centralized "marketplace" for trading of loan products and for end-to-end loan handling, i.e., over the lifetime of a loan. As such, the present invention provides a resource for archived information for subscribers (e.g., marketing companies, lenders, mortgage bankers, investors, brokerage companies, etc.). In this way, every individual involved in the financial products industry can access information stored in the centralized "marketplace" system of the present invention to aid in completing transactions relating to the financial products (column 5, lines 55-67).  One of ordinary skill in the art at the time of the invention would have been motivated by Levine to improve the method of Schreier to provide a centralized "marketplace" for trading of loan products and for end-to-end loan handling, i.e., over the lifetime of a loan.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Schreier with the backing value adjustment of Levine 
Claim 2, Schreier as modified discloses the first collateral comprises at least one of real property, personal property, securities (Schreier, page 8, line 2, e.g. securities), treasury notes, automobiles, motor homes, boats, or airplanes.
Claim 3, Schreier as modified discloses the new resource request is for a residential, business, equipment, vehicle, or personal loan (Schreier, page 2, line 15, e.g. securing loans).
Claim 4, Schreier as modified discloses the backing manager is further configured to associate the first backing record with the new resource request (Schreier, page 15, lines 24-30, e.g. the system will retrieve the appropriate acceptability table and all the positions in the associated account. The account will be valued as previously described, and totals for all values under consideration in a table are filled with the collateral contribution values in the accounts for each limit category).
Claim 5, Schreier as modified discloses determining the available backing value includes reducing the backing value of the first collateral based on the ownership percentage (Schreier, page 26, lines 28-33, e.g. applying the optimal haircut to the market value for each collateral position to obtain an adjusted collateral value).
Claim 6, Schreier as modified discloses the backing manager is further configured to output a message with instructions to record the new resource request against the first collateral (Schreier, page 16, lines 14-15, e.g. if the shortfall check was initiated by the receipt of a message, the system will return the results to the initiating process).
Claims 7-18, Schreier as modified discloses a method and a computer-readable medium (Schreier, Figure 1) for implementing the above cited system.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McNamar et al. (US 7,089,202) discloses the automatic loan expansion feature of the present invention. The automatic expansion feature calculates and provides an additional loan to .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152